                                                            JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




BRITTNEY MAJICO, et al.,         EDCV 18-2660 DSF (KKx)
      Plaintiffs,
                                 Order REMANDING Case to
               v.                State Court

BLUE APRON LLC,
      Defendant.



   This case was removed on the basis of federal question
jurisdiction. Defendant’s counsel suggests that Unruh Act claims
based on violations of the ADA provide for federal question
jurisdiction. This is wrong. Wander v. Kaus, 304 F.3d 856 (9th
Cir. 2002). The case is REMANDED to the Superior Court of
California, County of San Bernardino.

     IT IS SO ORDERED.


Date: January 3, 2019            ___________________________
                                 Dale S. Fischer
                                 United States District Judge
